Citation Nr: 0301067	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  98-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from March 29, 1993, 
through December 5, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion











INTRODUCTION

The veteran had active service from October 1967 to 
September 1969.  

In September 1997, the Board of Veterans' Appeals (Board) 
granted entitlement to service connection for PTSD.  The 
following month, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, assigned a 30 
percent disability rating for that disorder, effective 
March 29, 1993.  The veteran disagreed with the amount of 
that rating and appealed that decision to the Board.

In October 1999, the Board remanded the veteran's claim 
for entitlement to an evaluation in excess of 30 percent 
for PTSD for further development.  Following that 
development, the RO, in a January 2000 rating decision, 
granted a 100 percent schedular disability rating for 
PTSD, effective December 6, 1999.  The veteran submitted a 
Notice of Disagreement in February 2000 with the effective 
date of that rating, and the appeal of that issue ensued.

Following the completion of the development requested in 
October 1999, the Board issued an April 2001 decision 
which denied entitlement to an effective date prior to 
December 6, 1999, for a 100 percent schedular disability 
rating for PTSD.  The issue of entitlement to an 
evaluation in excess of 30 percent for PTSD from March 29, 
1993, through December 5, 1999, was again remanded.  
Following the completion of the requested development, the 
evaluation for the veteran's PTSD was increased to 50 
percent from March 29, 1993, through December 5, 1999, in 
a March 2002 rating decision.  This appeal has been 
returned to the Board for further review. 

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  Therefore, the 50 
percent evaluation for the veteran's PTSD from March 29, 
1993, through December 5, 1999, is not considered a 
complete grant of the veteran's claim for entitlement to 
an evaluation in excess of 30 percent for PTSD, and this 
issue remains on appeal to the Board.  

In recent statements, the veteran appears to have raised 
the issue of entitlement to service connection for 
schizophrenia.  This issue is referred to the RO for 
consideration. 


FINDINGS OF FACT

1.  The veteran's PTSD was productive of no more than 
considerable social and industrial impairment from March 
29, 1993, through December 5, 1999.  

2.  The veteran's PTSD was productive of occupational and 
social impairment with reduced reliability and 
productivity due to symptoms that included a flattened 
affect, impairment of short- and long-term memory, 
impaired judgment, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective 
work and social relationships from November 7, 1996, to 
December 5, 1999.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder from March 29, 1993, 
through December 5, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 50 percent evaluation 
assigned to his PTSD from March 29, 1993, through December 
5, 1999, was inadequate to reflect the impairment that 
resulted from this disability.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) 
(VCAA) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  The 
Board finds that these duties have both been met.  

The veteran received timely notice of the decision on 
appeal, and he has been provided with a Statement of the 
Case and Supplemental Statements of the Case that contain 
the laws and regulations concerning his claim, the rating 
code governing the evaluation of his disability, and an 
explanation of the reasons and bases for the denial of his 
claim, which also indicated what evidence was needed to 
prevail.  In addition, VA has obtained all medical records 
that have been identified by the veteran, and has afforded 
him medical examinations in conjunction with his claim.  
The veteran's claim has been remanded on two occasions in 
order to ensure proper development.  The veteran was 
mailed a letter containing the provisions of the VCAA in 
May 2001.  This informed him what evidence he should 
submit, what evidence would be obtained by VA, and what 
assistance VA would provide the veteran in obtaining 
evidence.  The March 2002 supplemental statement of the 
case provided the veteran with both the old and new 
regulations governing the evaluation of PTSD, which again 
notified him of what must be demonstrated in order to 
prevail in his claim.  The Board must conclude that the 
duties to notify and assist have been completed, and that 
the veteran was made aware of what evidence he should 
provide, and what evidence would be obtained by VA.  
Therefore, the Board finds that an additional remand would 
serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  

The evaluation of service-connected disabilities is based 
on the average impairment of earning capacity they 
produce, as determined by considering current 
symptomatology in the light of appropriate rating 
criteria.  38 U.S.C.A. § 1155.  Consideration is given to 
the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In addition, the entire history of the 
veteran's disability is also considered.  Consideration 
must be given to the ability of the veteran to function 
under the ordinary conditions of daily life.  38 C.F.R. § 
4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his 
disabilities assigned following the grant of service 
connection.  The United States Court of Appeals for 
Veterans Claims, formerly the Court of Veterans Appeals 
(Court) has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for 
an increased rating for a disability in which entitlement 
to service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is 
of importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  At this juncture, the Board notes that 
contention of the veteran's representative that the RO 
failed to consider the possibility of staged ratings, as 
directed by the last Board remand.  However, the Board 
notes that the March 2002 rating decision discussed the 
fluctuation of the veteran's symptomatology, then gave a 
reason as to why only a single evaluation was assigned.  
The Board finds that this constituted consideration of 
staged ratings.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  

After the veteran submitted his initial claim, VA amended 
its regulations pertaining to the rating schedule for 
mental disorders, including PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 (1997).  These regulations became 
effective on November 7, 1996.  When a law or regulation 
changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO considered both the old and new 
regulations in a March 2002 rating decision.  Therefore, 
the Board will review the veteran's claim under the 
regulations in effect both before and after November 7, 
1996.  However, the new regulations may not be applied 
before the effective date of November 7, 1996.

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, and there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior, and the veteran is 
demonstrably unable to obtain or retain employment due to 
PTSD, then a 100 percent evaluation is warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment as a result of PTSD, a 70 
percent evaluation is warranted.  PTSD which results in 
considerable impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and considerable industrial impairment merits continuation 
of the 50 percent evaluation currently in effect.  
38 C.F.R. § 4.132, Code 9411 (1996).  

Under the regulations currently in effect, PTSD is 
evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as gross impairment in thought 
process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation 
to time or place, or memory loss for names of close 
relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
that is intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect 
of personal appearance and hygiene, difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411 (2002).

VA treatment records from 1992 show that the veteran was 
treated on a regular basis for schizophrenia.  These 
records do not contain a diagnosis of PTSD.  

VA treatment records from 1994 show that the veteran was 
seen on a regular basis for health problems, including 
psychiatric disabilities.  July 1994 records show that 
auditory hallucinations had ended with the use of 
medication.  He still had some vague visual hallucinations 
and anxiety.  The diagnosis was chronic schizophrenia.  
August 1994 records state that he was under increased 
stress due to the death of his brother.  His psychosis 
remained about the same with some increase in 
hallucinations.  He was experiencing flashbacks in 
September 1994, as well as unresolved grief.  October 1994 
records include an impression of schizophrenia, worsened 
by grief reaction over the sudden death of his brother.  
These symptoms continued into December 1994.  Records from 
that time state that the veteran was having nightmares of 
being in Vietnam with his brother.  The examiner's 
impression was that the veteran was crossing over from a 
grief reaction to an overt clinical depression.  

The veteran continued to be followed for his psychiatric 
disabilities in 1995.  Records through April 1995 show 
that the veteran continued to have hallucinations, 
insomnia, and grief.  May 1995 records include a history 
of five hospitalizations for PTSD.  The assessments 
included PTSD.  

The veteran was afforded a VA psychiatric examination in 
May 1995.  He stated that he had been depressed all the 
time, and was not sleeping well.  He was scared to sleep 
because of flashbacks to Vietnam.  These were so real that 
the veteran would scream and cry.  The veteran stated that 
he felt angry all the time.  On examination, the examiner 
noted that the veteran cried profusely.  This seemed to be 
intentional.  The veteran was coherent and relevant.  His 
communication was fair, affect appropriate, and mood 
appeared to be depressed.  He was oriented, and his memory 
was intact.  The veteran complained of hearing voices and 
seeing images, and he had some paranoid ideas of 
reference.  The examiner felt that there was some 
malingering.  Judgment and insight were both fair.  The 
diagnoses included schizophrenia paranoid type, by 
history.  His score on the Global Assessment of 
Functioning (GAF) scale was 65.  

The veteran continued to receive treatment for his 
disabilities throughout 1995.  VA treatment records from 
May 1995 state that the veteran feared sleep because of 
nightmares.  The assessment noted increased depression, 
anxiety, flashbacks, and insomnia.  July 1995 records 
report some increased anxiety, but the veteran was in no 
apparent distress.  Other July 1995 records show increased 
depression, but state that the veteran denied suicidal 
ideation.  In September 1995, the veteran reported stress, 
nightmares and flashbacks about Vietnam, and thoughts of 
suicide.  The assessment included PTSD, worsening, with 
questionable suicidal ideation.  He was referred to the 
mental health clinic for further care.  

Additional September 1995 records state that the veteran 
was expressing himself better, and had no delusional 
material.  He still heard a lot of voices, but not nearly 
as much paranoid content.  The veteran still had 
nightmares and intrusive thoughts about Vietnam.  He had 
flashbacks, including some that were prolonged.  He would 
also experience arousal or startled type feelings.  The 
examiner believed that the veteran was experiencing some 
increase in his PTSD symptomatology.  His impression was 
that as the veteran's psychosis was beginning to respond 
to medication, there was finally an opportunity to respond 
to PTSD issues.  October 1995 records state that the 
veteran was experiencing Vietnam flashbacks frequently.  
By November 1995, the veteran's voices were getting 
better.  His sleep was pretty good, and he was not having 
any severe depression or suicidality.  He did have 
problems with a sensation of internal restlessness and 
quiveriness.  The impression was schizophrenia and PTSD.  
December 1995 records state the veteran was having 
increased stress due to the holidays.  He was continuing 
with hallucinations, which were not quite as distressing 
as in the past.  The veteran denied suicidality and severe 
depression.  The impression was schizophrenia and PTSD. 

VA treatment records from 1996 indicate that treatment 
continued for the veteran's psychiatric disabilities.  
January 1996 records state that the veteran was making 
fair progress, had improvement with his hallucinations, 
and his energy level was good.  He was gaining insight 
into his Vietnam experience, which was lowering his stress 
levels.  The impression was schizophrenia and PTSD.  The 
veteran was not having major problems with hallucinations, 
delusions, insomnia or depression in February 1996, and 
his psychiatric condition was stable.  However, May 1996 
records say that the veteran was having increased 
depression, and more trouble hearing voices, although 
there were no suicidal voices.  The impression was 
increasing depression, which was possibly due to 
activation of PTSD.  He continued to have jitteriness, 
anxiety, and mood swings into June 1996.  His psychiatric 
status was described as unchanged, and he was not having 
major problems with psychosis, hallucinations, or 
depression.  The impression included PTSD.  

The veteran underwent a VA psychiatric examination in 
November 1996.  The claims folder was reviewed by the 
examiner.  He gave a history of a psychotic break after 
leaving service.  The veteran stated that he had last 
worked in 1976.  He stated that he had worked in emergency 
medical care in Vietnam, where he witnessed many wounds 
and had a number of patients die under his care.  The 
veteran reported having dreams about this.  He described 
visual and auditory hallucinations, and crying spells.  On 
examination, the veteran was lucid, cogent, and goal 
directed in his thinking.  His memory was not particularly 
good.  He was experiencing audiovisual hallucinations in 
the form of both flashbacks and voices.  He also had 
visual hallucinations that did not appear to be 
particularly related to PTSD.  The veteran was depressed 
with a sad affect, and judgment and insight appeared to be 
at least fair.  The impressions included paranoid 
schizophrenic disorder, active, and PTSD, chronic, 
delayed, and active.  The examiner stated that he 
completely agreed with the opinion of a psychiatrist in 
the claims folder that the veteran has both paranoid 
schizophrenia, and PTSD.  He added that this was a 
complicated case, and that admission to a psychiatric 
facility for inpatient evaluation would be helpful.

January 1997 records show that the veteran was admitted to 
a VA facility for evaluation of his PTSD.  The veteran 
reported dreams of Vietnam and flashbacks.  He denied 
hearing voices.  On mental status examination, his mood 
and affect were slightly flat, but he denied any suicidal 
or homicidal ideation.  He also claimed to see images of 
cats and dogs.  He admitted to anger about the war.  His 
memory was intact, and there was no overt psychosis at the 
time of the evaluation.  During the course of the 
veteran's hospitalization, he remained on medications.  He 
was functioning well, with no abnormal behavior throughout 
his short stay.  He was no danger to himself or to others 
at the time of discharge.  The final diagnoses included 
rule out PTSD.  His score on the GAF Scale was 55.  The 
examiner stated that he was competent and able to work at 
the time of discharge.  

VA treatment records indicate that the veteran continued 
to be seen for problems that included PTSD in 1997.  He 
expressed satisfaction with his treatment in March 1997, 
and did not feel he needed to enter the PTSD program.  
Other March 1997 records show that the veteran reported 
sensations in which he felt as if he was on patrol with a 
kind of chronic hyper-alert feeling.  He continued to have 
visual hallucinations.  The impression was an interesting 
mix of psychosis and PTSD symptoms.  In April 1997, the 
veteran said that his depression was doing much better 
than ever before.  He had a noticeably decreased frequency 
in visual hallucinations, and no auditory hallucinations.  
His moods had ups and downs, but there were no severe 
depressions or suicidal thoughts.  His energy level was 
improved.  The impression was PTSD and schizophrenia.  The 
veteran experienced some rough days around the anniversary 
of his brother's death in May 1997, but was overall doing 
pretty well, and could tolerate small groups of people 
better than in the past.  July 1997 records indicate that 
the veteran was still having sleep problems, nightmares, 
and some flashbacks.  But his auditory hallucinations had 
improved, he denied significant problems with depression, 
and there was no suicidal ideation.  He described his 
sleep as good to fair in September 1997.  The veteran said 
that he would experience increased nightmares and 
flashbacks when under stress, but overall he felt his 
psychiatric status was noticeably improved.  The 
impression continued to be PTSD and schizophrenia, and the 
examiner stated that this was definitely improved on 
medication.  

The Board finds that entitlement to an evaluation in 
excess of 50 percent for the veteran's PTSD is not 
warranted at any point for the period between March 29, 
1993, through December 5, 1999.  

In order to receive a 70 percent evaluation under the 
regulations in effect prior to November 7, 1996, the 
veteran's PTSD must be productive of severe social and 
industrial impairment.  Severe impairment solely due to 
PTSD is not demonstrated by the evidence.  In the period 
from 1994 to April 1995, the veteran experienced 
hallucinations, insomnia, and grief over the death of his 
brother.  Some of his hallucinations were described as 
flashbacks to Vietnam.  However, the diagnosis during this 
period was schizophrenia, and not PTSD.  Although there 
was a diagnosis of PTSD in May 1995, a psychiatric 
examination conducted at that time included only a 
diagnosis of schizophrenia, by history.  Therefore, the 
veteran's symptomatology during this period is shown to be 
predominately the result of his nonservice connected 
schizophrenia, and not his service connected PTSD.  It 
should be noted that the only GAF score obtained during 
this period was the 65 in May 1995.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 61-70 
rating indicates "mild symptoms or some difficulty in 
social, occupational, or school functioning."  This score 
does not equate to severe social or industrial impairment.  
Therefore, even if the veteran's PTSD was primarily 
responsible for his symptoms during this period, an 
evaluation in excess of 50 percent would still not be 
warranted.  

It was not until September 1995 that an examiner indicated 
the veteran's PTSD symptoms were beginning to predominate.  
The examiner stated that the veteran was experiencing some 
increase in PTSD symptomatology, and that it appeared as 
if the veteran's psychosis was beginning to respond to 
medication, which allowed for an opportunity to respond to 
the PTSD issues.  The veteran's symptoms appear to have 
remained similar from late 1995 until 1997, and to have 
included auditory and visual hallucinations and flashbacks 
of Vietnam, depression, sleep problems, hyperarousal and 
increased startle responses.  However, while the records 
show that the veteran was doing better in some months than 
others, the evidence does not show that he ever had severe 
social and industrial impairment solely as a result of 
PTSD during this period.  In fact, he began to experience 
some improvements beginning in January 1996.  There were 
no major problems with hallucinations, delusions, 
insomnia, or depression in February 1996.  The November 
1996 VA examination noted hallucinations, but added that 
they did not appear to be related to PTSD.  Inpatient 
evaluation of the veteran's disability in January 1997 
found that the veteran was functioning well.  The veteran 
was satisfied with his treatment in March 1997, and by 
September 1997, the examiner was noting definite 
improvement on medication.  The only GAF score recorded 
during this period was the 55 at the January 1997 
inpatient evaluation.  A score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational 
or school functioning.  (Ibid.).  The same examiner who 
gave the score of 55 further opined that the veteran was 
competent and able to handle work.  The Board must 
conclude that even when the veteran's PTSD was at it's 
worst during this period, it's symptomatology more nearly 
resembled that of considerable impairment, which warrants 
continuation of the 50 percent evaluation.  38 C.F.R. 
§ 4.132, Code 9411 (1996). 

The Board also finds that entitlement to an evaluation in 
excess of 50 percent for PTSD under the regulations that 
came into effect in November 1996 is not demonstrated.  
The November 1996 VA examination noted that the veteran 
reported hearing flashbacks and voices.  However, his 
visual hallucinations did not appear related to PTSD.  He 
was depressed at this time, and had a sad affect, but the 
January 1997 records note that the veteran's memory was 
intact, and that he was functioning well.  He did not feel 
the need for a PTSD program in March 1997, and his 
depression was better than ever before in April 1997.  He 
was able to tolerate small groups of people in May 1997, 
and he denied significant problems with depression in July 
1997.  The veteran did not have suicidal or homicidal 
ideations.  His psychiatric status was said to become 
worse under stress, but was described as noticeably 
improved in September 1997.  The evidence does not show 
that the veteran displayed a symptomatology that more 
nearly resembled that of suicidal ideation, obsessional 
rituals, illogical speech, panic or depression to such a 
degree that it affected the ability to function, impaired 
impulse control, disorientation, or an inability to adapt 
to stressful situations.  Therefore, entitlement to an 
evaluation in excess of 50 percent under the current 
regulations is not merited.  38 C.F.R. § 4.130, Code 9411 
(2002). 


ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder from March 29, 1993, 
through December 5, 1999, is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

